EXHIBIT 10.38.3
 
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY
FILED WITH THE COMMISSION.***
 
TECHNICAL TRANSFER AGREEMENT


THIS TECHNICAL TRANSFER AGREEMENT is made and entered into this 8th day of
September, 2005 (the “Effective Date”), by and between INYX, INC., having an
address at 825 Third Avenue, 40th Floor, New York, New York 10022 (“Inyx”) and
KING PHARMACEUTICALS, INC., having an address at 501 Fifth Street, Bristol,
Tennessee 37620 (“King”) (each individually a “Party” and collectively the
“Parties”).


WITNESSETH THAT


WHEREAS, Inyx has expertise and experience in conducting development and
technical transfer services related to the formulation and/or finishing of
pharmaceutical products and has both pilot plant and commercial scale facilities
to manufacture and package such products and is interested in providing such
development, technical transfer and manufacturing services to King in the
pharmaceutical area;


WHEREAS, King has a commercial interest in the manufacture and packaging of
certain pharmaceutical products presently sold under the Intal® and Tilade®
trademarks (hereinafter each individually “Product” and collectively referred to
as the “Products”), and, concurrently herewith, the Parties are executing other
Collaboration Documents (as defined below) including a definitive Manufacturing
and Supply Agreement (the “Supply Agreement”) pursuant to which Inyx would be
the manufacturer, packager and supplier of the Products to King; and


WHEREAS, the parties have entered into that certain Collaboration Agreement
between King and Inyx, dated of even date herewith (the “Collaboration
Agreement”), for the purpose of pursuing a collaboration relating to the
development, marketing and promotion of Products; and


WHEREAS, in anticipation of the Supply Agreement and the goods and services that
Inyx will supply thereunder, the Parties desire to enter into a binding
agreement pursuant to which Inyx would undertake certain technical transfer
services for King in order to validate and scale up King’s technology package
and prepare Inyx’s facilities for the manufacture and packaging of the Products.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, Inyx
and King hereby agree as follows:


ARTICLE 1
 
DEFINITIONS


Unless otherwise specifically defined in this Agreement, each capitalized term
used herein will have the meaning assigned to such term in the Collaboration
Agreement. In addition, the following terms, whether used in the singular or
plural, shall have the meanings assigned to them below for purposes of this
Agreement:
 
CONFIDENTIAL TREATMENT

--------------------------------------------------------------------------------



“Agreement” means this Technical Transfer Agreement, and all schedules and
annexes attached hereto, as it may from time to time be supplemented or modified
by written amendment(s) signed by the parties.


“Assignor” has the meaning set forth in Section 2.9.


“cGMP Regulation” means Current Good Manufacturing Practices (i) as promulgated
under the Act, at 21 CFR 210 and 211, as the same may be amended or re-enacted
from time to time and (ii) as required by Law in Canada, as applicable.


“Chemicals and Materials” means the chemicals (other than Drug Substance) and
other materials, such as cartons and bottles, required to manufacture the
Product.


“Collaboration Agreement” has the meaning set forth in the recitals.
 
“Collaboration Documents” means, collectively, this Agreement, the Collaboration
Agreement, the Quality Agreement, the Supply Agreement, the Marketing and
Promotion Agreement, and the Development Agreement.


“Confidential Information” has the meaning set forth in Section 3.1(a).


“Drug Substance” means with respect to the Products, the active ingredient
cromolyn sodium micronized stage 9 for Intal and nedocromil sodium dried stage
11 for Tilade in a form intended for further processing into a pharmaceutical
formulation, and which contains at least each active ingredient and may contain
inert ingredients but is not in a final formulation intended for administration
to patients, and shall not include other Chemicals and Materials.


“Effective Date” has the meaning set forth in the recitals.


“Facility” means Inyx’s production facility located in Manati, Puerto Rico or
other Inyx facilities as mutually agreed upon, and as approved by the FDA.


“Intal” means the cromolyn sodium inhaler pharmaceutical product in a
chloro-fluoro-carbon (CFC) propellant driven inhaler and more particularly
identified in NDA# 18-887, and amendments thereto.


“Inyx” has the meaning set forth in the recitals.


“King” has the meaning set forth in the recitals.


“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country, supranational entity or any domestic or foreign state, province,
county, city or other political subdivision of any regulatory authority.
 
CONFIDENTIAL TREATMENT
2

--------------------------------------------------------------------------------



“Manufacturing Process” means the process for manufacturing the Product which is
developed, adapted, validated and/or confirmed during Inyx’s performance of the
Services hereunder using King’s technology package.



 
“Services” mean the services described in Exhibit 1.



“Specifications” means the specifications established or otherwise approved by
King for the Products.


“Term” has the meaning set forth in Section 7.1.


“Tilade” means the nedocromil sodium pharmaceutical product in a
chloro-fluoro-carbon (CFC) propellant driven inhaler and more particularly
identified in NDA# 19-660, and any amendments thereto.


ARTICLE 2
 
SERVICES


2.1    Description of Services. Inyx shall perform the Services (as outlined in
Exhibit 1 hereto) including any modifications and additions thereto agreed upon
by the Parties to develop and confirm the Manufacturing Process, and to
establish Specifications for manufacturing and packaging Tilade and packaging
Intal. Inyx shall use its commercially reasonable efforts to complete the
Services in a timely fashion in accordance with a schedule agreed upon by the
Parties.


2.2    * * *
 
2.3    King’s Responsibilities. To assist Inyx in its performance of this
Agreement, King shall provide Inyx, in a timely fashion, with all relevant
information, documentation and data (including without limitation information,
any documentation and data relating to product safety and information,
documentation and data, including NDA numbers, NDC codes, etc., necessary for
Inyx to drug list the product) necessary or appropriate for Inyx’s performance
hereunder. If requested by Inyx to provide support or information, King shall
provide such reasonable and necessary support or information in order to perform
the Services under this Agreement (or an explanation of the legitimate reason
for any delay and a projected date by which such support or information will be
provided) within five (5) business days of Inyx’s request. In the event King is
to review or approve any information, documentation, data or samples prepared or
supplied by or on behalf of Inyx, it shall complete such review and approval
process within five (5) business days. Inyx shall cooperate with King in the
performance of this Agreement and shall deal honestly and in good faith with
King. It is understood and acknowledged by the Parties that King shall retain
ownership of the NDA to the Products and any supplements thereto, and is
responsible for the NDA submission documents and all correspondence with the
FDA.
 
CONFIDENTIAL TREATMENT
3

--------------------------------------------------------------------------------



2.4    Inyx Responsibilities. Inyx shall ensure that any and all Drug Substance,
components, and materials supplied by Inyx are suitable for use under this
Agreement, comply with all applicable Laws and regulations (including without
limitation those relating to the import of such materials) and receive all
required governmental and regulatory approvals, including without limitation
customs and FDA approvals. Furthermore, Inyx shall provide to King all
documentation necessary to support King’s submissions to the FDA, or any
responses to questions raised by the FDA, which are necessary for FDA approval
of Inyx’s Manati, Puerto Rico site as the manufacturing, testing and packaging
site for King’s Products. Inyx shall notify King promptly if an authorized agent
of a regulatory agency visits its manufacturing and packaging facility where the
Products are being manufactured, packaged or quality tested. Inyx shall provide
copies of all regulatory correspondence related to the Products to King within
forty-eight (48) hours of receipt. King shall have fifteen (15) days to review
such correspondence and to provide comments to Inyx. Should Inyx choose not to
include or address King’s comments when responding to the regulatory agency,
then Inyx shall provide King a reason in writing as to why King’s comments were
not included or addressed.


2.5    Reporting/Transfer of Results / Project Managers. Inyx shall respond to
King’s inquiries regarding the status of the Services on an ongoing basis, and
Inyx shall endeavor to keep King informed of interim results. Inyx shall provide
copies of all analytical, cleaning, and process validation protocols and
summaries for King’s review, comments and approval prior to implementation and
execution. Once such protocols and summaries have been approved and executed,
copies shall be provided to King. Upon request, Inyx shall provide to King an
Intal and Tilade development report which summarizes the implementation efforts
of the Services at the Facility. Inyx and King will each appoint a Project
Manager, who will meet as needed to resolve any issues or problems associated
with the Services. Upon reasonable request by King and without unduly
interfering with Inyx’s business operations, King shall have the right to visit
the Inyx manufacturing, packaging and testing site for the Products.


2.6    Dispute Resolution.


(a)    The Parties recognize that disputes may arise from time to time during
the term of this Agreement that relate to either Party’s rights and/or
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation. To accomplish this objective, the
parties agree to follow the procedures set forth in this Section 2.6 if and when
a dispute arises under this Agreement.


(b)    Unless otherwise specifically recited in the Agreement, disputes between
the Parties under this Agreement shall be first referred to the AMC by either
Party as soon as reasonably possible after such dispute has arisen. If the AMC
is unable to resolve such a dispute within fifteen (15) days of being requested
by a Party to resolve such dispute, either Party may, by written notice to the
other, have such dispute referred to their respective executive officers
designated below or their designees, for attempted resolution by negotiations
within fifteen (15) days after such notice is received. The designated officers
are as follows:
 
CONFIDENTIAL TREATMENT
4

--------------------------------------------------------------------------------



For King: Brian Markison, President & CEO
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Facsimile: (423) 989-8006


For Inyx:  Dr. Jack Kachkar, Chairman & CEO
Inyx, Inc.
825 Third Avenue, 40th Floor
New York, NY 10022
Telephone: (212) 838-1111
Facsimile: (212) 838-0060
Email: jkachkar@inyxinc.com


In the event such designated officers are unable to resolve such dispute, the
decision of King, with respect to regulatory and manufacturing matters relating
to the Product(s) shall be binding on the parties, as long as Inyx’s cGMP status
as to regulatory and manufacturing matters is not compromised by such decision.
Notwithstanding the foregoing, this Paragraph shall not apply to determinations
as to whether either Party is in breach of any of its obligations under this
Agreement.


2.7    Ownership of Tangible Materials. King shall retain ownership of all
information, documents and materials which King provides to Inyx in connection
with the performance of the Services hereunder, and King shall have the right to
use, all reports, documents and other tangible materials which Inyx provides to
King in the performance of the Services. Any such Confidential Information,
documents, and materials shall be subject to Article 3. Furthermore, King will
have sole and exclusive ownership of all right, title, and interest on a
worldwide basis, with full rights to license or sublicense, subject to the
licenses granted Inyx in the Collaboration Documents, in and to any and all
(a)    the Products and New Products,
 
(b)    Technology transferred to Inyx’s facilities pursuant to this Agreement,


(c)    Technology and Patent Rights as they exist as of the Effective Date, and


(d)    any Improvements to the Technology and all associated Patent Rights,
developed after the Effective Date during the Term, whether developed by King or
Inyx or jointly by King and Inyx and any permitted Third Parties, including all
rights to any Technology and Patent Rights related to Excluded New Products;


provided that such ownership of right, title, and interest does not extend to
the Inyx Respiratory Products.


2.8    Inventions Disclosure and Generally. Each Party will promptly provide the
AMC with written notice concerning all Improvements that are conceived, made, or
developed by employees or Consultants of either of them or their Affiliates,
whether alone or jointly with the other Party or its Affiliates or with
permitted Third Parties. Such notice will be treated as the Confidential
Information of King hereunder. The provisions of Section 2.7 and 2.8 and 2.9
will apply to rights in Improvements conceived, made, or developed by King or
Inyx, or both, during the course of carrying out the Collaboration Program. 
 
CONFIDENTIAL TREATMENT
5

--------------------------------------------------------------------------------



2.9    Assignment. Inyx agrees to, and hereby does, and will cause each of its
employees, Consultants, Affiliates, and permitted sublicensees (collectively
with Inyx, the “Assignors”) to, transfer, assign, and convey exclusively to
King, its successors and assigns, forever, the entire right, title, and interest
in and to all Improvements developed by each such Assignor, alone or jointly
with each other or King, including all intellectual property rights associated
therewith. Inyx further agrees, and will cause the other Assignors, (i) to
promptly provide King with written notice, in sufficient detail, of any
Improvements such Assignor makes pursuant to the Collaboration Documents and
(ii) to provide King with such additional information and to execute and
deliver, and to cause the other Assignors to execute and deliver, any documents
or take any other actions or otherwise cooperate with King as may reasonably be
necessary, or as King may reasonably request, to document, enforce, protect, or
otherwise perfect King’s rights in any Improvement, including filing any
applicable patent applications.


2.10    Employees. Inyx agrees to have each employee enter into a written
agreement with Inyx that includes an assignment to Inyx, or directly to King
with respect to all Improvements, of all right, title, and interest in and to
all work product and all inventions arising during the course of his or her
employment with Inyx in connection with such Improvements or the Collaboration
Program, and all intellectual property rights attaching thereto.


2.11    Non-Compete. Inyx acknowledges and agrees that it is subject to the
non-competition provisions of Section 7.1 of the Collaboration Agreement, which
provisions will continue throughout the term of the Collaboration Agreement
notwithstanding the termination or expiration of this Agreement.


ARTICLE 3
 
CONFIDENTIALITY


3.1    Nondisclosure Obligations. (a) Each party acknowledges that it may
receive confidential or proprietary information (the “Confidential Information”)
of the other party in the performance of the Collaboration Documents, including
information obtained or reviewed in connection with any audits or investigations
performed pursuant to this Agreement. Each party will hold confidential and will
not, directly or indirectly, disclose, publish, or use for the benefit of any
Third Party or itself, except in carrying out its duties under the Collaboration
Documents, any confidential or proprietary information of the other party or
confidential or proprietary information jointly developed by the parties,
without first having obtained the furnishing party’s written consent to such
disclosure or use. “Confidential Information” will include know-how, scientific
information, clinical data, efficacy and safety data, adverse event information,
formulas, methods and processes, specifications, pricing information (including
discounts, rebates, and other price adjustments), and other terms and conditions
of sales, customer information, business plans, and all other intellectual
property. The Patent Rights and Technology will be deemed the Confidential
Information of King. The restrictions in this Article 3 will not apply to any
information that:
 
CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------


 
(i)    is or becomes part of the public domain other than by unauthorized acts
of the receiving party or its Affiliates, sublicensees, Consultants, and
contractors, as applicable;


(ii)    can be shown by written documentation to have been disclosed to the
receiving party or its Affiliates or sublicensees by a Third Party who was not
otherwise prohibited from transmitting the information to the receiving party by
a contractual, legal, or fiduciary obligation of confidence to the disclosing
party;
 
(iii)    prior to disclosure under this Agreement, was already in the possession
of the receiving party or its Affiliates or sublicensees, provided such
information was not obtained directly or indirectly from the other party hereto
pursuant to a confidentiality agreement;
 
(iv)   can be shown by written documentation to have been independently
developed by the receiving party or its Affiliates without breach of any of the
provisions of this Agreement, including without reference to the Confidential
Information of the disclosing party;
 
(v)    is disclosed by the receiving party pursuant to oral questions,
interrogatories, requests for information or documents, subpoena, or a civil
investigative demand of a court or governmental agency; provided, however, that
the receiving party notifies the other party promptly following receipt thereof
so that the other may seek a protective order or other appropriate remedy to
prevent or limit such disclosure; and provided further that the receiving party
furnishes only that portion of the information that it is advised by counsel is
legally required and imposes such obligations of secrecy as are possible in that
regard;
 
(vi)   is required or permitted to be disclosed by the receiving party under any
statutory, regulatory, or similar legislative requirement or any rule of any
stock exchange to which it or any Affiliate is subject; provided, however, that
the other party will be allowed to review the proposed disclosure and the
receiving party agrees to consider in good faith any proposed revisions thereof
provided to the receiving party within two (2) business days of the other
party’s receipt of the proposed disclosure, and the parties will seek
confidential treatment for such disclosure as permitted by applicable law; or
 
(vii)   is required by authorities to obtain Regulatory Approval.


(b)    The receiving party agrees that it will disclose the Confidential
Information only to its employees and Consultants who need to know such
Confidential Information for such party to perform its obligations hereunder.
The receiving party agrees (i) to inform all of its employees and Consultants
who receive Confidential Information of the confidential nature thereof and to
direct all such employees and Consultants to treat the Confidential Information
confidentially in accordance with this Agreement; (ii) to be responsible for any
breach of the Agreement by any of its employees and Consultants; and (iii) to
make all reasonable, necessary, and appropriate efforts to safeguard the
Confidential Information from disclosure other than as permitted hereby, which
will include requiring all employees and Consultants who have access to
Confidential Information of the disclosing party to execute written obligations
to maintain the same in confidence and not to use such information except as
expressly permitted under the Collaboration Documents. Each party agrees to
enforce confidentiality obligations to which its employees and Consultants are
obligated.
 
CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------


 
(c)    Upon the expiration or termination of this Agreement or upon request of
the disclosing party, the receiving party will return to the disclosing party
any and all Confidential Information of the disclosing party and any
reproductions thereof.


(d)    The obligations set forth in this Article 3 will survive the termination
or expiration of this Agreement for a period of five (5) years (or, in the case
of any Confidential Information identified as a trade secret by the disclosing
party at the time of disclosure, for so long as such trade secret Confidential
Information is susceptible of remaining a trade secret).


3.2    Terms of this Agreement. The Parties agree not to disclose any terms or
conditions of this Agreement to any Third Party without the prior consent of the
other Party, except as required by applicable Laws.


3.3    Injunctive Relief. The Parties hereto understand and agree that remedies
at law may be inadequate to protect against any breach of any of the provisions
of this Article 3 and Sections 2.8 through 2.10 by either Party or their
employees, agents, officers or directors or any other person acting in concert
with it or on its behalf. Accordingly, each Party may be entitled to the
granting of injunctive relief by a court of competent jurisdiction against any
action that constitutes any such breach of this Article 3 and Sections 2.8
through 2.10.


ARTICLE 4
 
INYX’S REPRESENTATIONS,
WARRANTIES AND COVENANTS


Inyx represents, warrants and covenants to King as follows:


4.1    Commercially Reasonable Efforts. Inyx shall use its commercially
reasonable efforts to perform the Services in accordance with the agreed upon
timeline, which is attached as Exhibit 2 (the “Timeline”). In the event Inyx is
not able to meet the Timeline, Inyx will provide written notice to King of such
inability as soon as practical, but in any event, within seventy-two (72) hours
of discovering such inability.


4.2    Qualified Personnel and Services. Inyx shall engage and employ
professionally qualified personnel to perform the Services contemplated
hereunder. Inyx represents and warrants that there is no claim, suit,
proceeding, or other investigation pending, or to the actual knowledge of Inyx,
overtly threatened against Inyx which is likely to prevent or materially
adversely affect the rights and interests of King hereunder. Inyx represents and
warrants that neither it nor any member of its staff has been disqualified or
debarred by the FDA for any purpose. If during the Term of this Agreement, Inyx
becomes aware that Inyx or any member of its staff is or is about to become
disqualified or debarred, Inyx will provided immediate written notice of same to
King. Inyx represents and warrants, to the best of its knowledge, that neither
it nor any member of its staff has been charged with or convicted under federal
law for conduct relating to the development or approval of any NDA or
Abbreviated New Drug Application (“ANDA”), or otherwise relating to the
regulation of any drug product under any relevant statute, law, or regulation.
If at any time Inyx or any member of its staff is charged with or convicted
under federal law for conduct relating to the development or approval of any NDA
or ANDA, or otherwise relating to the regulation of any drug product under any
relevant statute, law, or regulation, Inyx will provide immediate written notice
of same to King. Inyx represents and warrants that it shall comply in all
material respects with all Laws applicable to the conduct of its business
pursuant to this Agreement, including, but not limited to, the Act. Inyx hereby
warrants that the Services provided for herein will be performed in accordance
with the cGMP Regulations and applicable Laws.


CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------




4.3    Disclaimer. THE FORGOING EXPRESS WARRANTIES AND THOSE IN ARTICLE 5 ARE IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR AGAINST
INFRINGEMENTS, AND ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED AND EXCLUDED BY
EACH PARTY.


ARTICLE 5
 
GENERAL REPRESENTATION AND WARRANTIES


Each Party represents, warrants and covenants to the other as follows:


5.1    Power and Authorization. It has all requisite power and authority
(corporate and otherwise) to enter into this Agreement and has duly authorized
by all necessary action the execution and delivery hereof by the officer or
individual whose name is signed on its behalf below.


5.2    No Conflict. Its execution and delivery of this Agreement and the
performance of its obligations hereunder do not and will not conflict with or
result in a breach of or a default under its organizational instruments or any
other agreement, instrument, order, Laws or regulations applicable to it or by
which it may be bound.


5.3    Enforceability. This Agreement has been duly and validly executed and
delivered by it and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights and except as enforcement is
subject to general equitable principles.


CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------




5.4    Compliance with Applicable Laws. Each Party shall comply with all
applicable Laws in connection with the performance of this Agreement.
 
ARTICLE 6
 
INDEMNIFICATION


6.1    Indemnification by King. Except as otherwise provided in Section 6.2
below, King shall indemnify, defend and hold Inyx, its Affiliates and their
respective directors, officers, employees, agents, successors and assigns
harmless from and against any Third Party damages, judgments, claims, suits,
actions, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising out of or connected with (a) King’s
negligent acts or omissions or willful misconduct in connection with King’s
activities in support of Inyx’s performance of the Services hereunder,
(b) King’s material breach of any of its warranties, representations, or
covenants hereunder, or (c) a claim that the Services or the manufacture or
handling of the Product infringes a United States patent or any other
proprietary rights, if it is a claim related to the use of King’s technology and
know-how.


6.2    Indemnification by Inyx. Except as otherwise provided in Section 6.1
above, Inyx shall indemnify, defend and hold King, its Affiliates and their
respective directors, officers, employees, agents, successors and assigns
harmless from and against any Third Party damages, judgments, claims, suits,
actions, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) resulting from any Third Party claims or suits
arising solely out of (a) the Services or the handling of the Products;
(b) Inyx’s material breach of any of its warranties, representations, or
covenants hereunder; (c) Inyx’s negligent acts or omissions or willful
misconduct in its performance of the Services or the manufacture, packaging,
labeling, or storing of the Product; or (d) a claim that the Services or the
manufacturing or handling of the Products infringes a United States patent or
any other proprietary rights as the claim relates to the use of Inyx technology
and know-how.


6.3    Indemnification Procedures. A Party which intends to claim
indemnification under this Article 6 (the “Indemnitee”) shall promptly notify
the other Party (the “Indemnitor”) in writing of any action, claim or other
matter in respect of which the Indemnitee or any of its Affiliates, or any of
their respective directors, officers, employees or agents intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee, its Affiliates, and their respective directors,
officers, employees and agents shall cooperate fully with the Indemnitor and its
legal representatives in the investigation, negotiation, compromise, settlement
and defense of any action, claim or other matter covered by this
indemnification. The Indemnitor shall be in charge of and control of any such
investigation, negotiation, compromise, settlement and defense and shall have
the right to select counsel with respect thereto, provided that the Indemnitor
shall promptly notify the Indemnitee of all developments in the matter. In no
event shall the Indemnitor or Indemnitee compromise or settle any such matter
without the prior written consent of the other Party, who shall not be bound by
any such compromise or settlement absent such prior consent, which shall not be
unreasonably withheld or delayed; provided that the Indemnitee will have no
right to withhold its consent to any settlement if the settlement involves only
the payment of money by the Indemnitor or its insurer. The Indemnitee shall have
the right, but not the obligation, to be represented by counsel of its own
selection and at its own expense.


CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------




6.4    Survival of Indemnification Obligations. The provisions of this Article 6
shall survive the expiration or termination of this Agreement.


6.5    Disclaimer of Consequential Damages. In no event shall either Party be
liable to the other Party for incidental, special, or consequential damages,
including, but not limited to, any claims for damages based upon lost profits.


ARTICLE 7
 
TERM AND TERMINATION


7.1    Term. Subject to Section 2.2 and the provisions of this Article 7, this
Agreement shall remain in full force and effect unless and until terminated or
expired in accordance with the provisions of this Article (the “Term”).


7.2    Termination by Mutual Agreement. This Agreement may be terminated at any
time upon mutual written agreement between the Parties.


7.3    Termination for Default. Each Party will have the right to terminate this
Agreement at any time upon written notice to the other Party, if such other
Party breaches in a material way any of the representations, warranties,
covenants, or agreements set forth in this Agreement or otherwise materially
defaults in the performance of any of its duties or obligations under this
Agreement, which breach or default is not cured or, if the breach or default is
not capable of being cured within sixty days, commenced to be cured and
diligently pursued, in each case, within sixty (60) days after written notice is
given to the breaching Party specifying the breach or default. 
 
7.4    Bankruptcy; Insolvency. To the extent permitted by law, each Party will
have the right to terminate this Agreement immediately upon notice to the other
Party, if such other Party is declared bankrupt or insolvent, if there is an
assignment for the benefit of creditors, or if a receiver is appointed or
proceedings commenced (and not dismissed within sixty (60) days), voluntarily or
involuntarily, under any bankruptcy or similar law.


7.5    Termination by King. (a) Subject to the terms of Section 7.5(b) below,
King will have the right to terminate this Agreement immediately upon written
notice to Inyx if there is a Change of Control of Inyx.


(b)    Notwithstanding Section 7.5(a) above, if, at least thirty (30) days prior
to any Change of Control of Inyx, Inyx notifies King of a contemplated Change of
Control and provides King with a Change of Control Notice, King shall not have
the right to terminate this Agreement upon occurrence of such Change of Control
unless it notifies Inyx in writing within fifteen (15) days of its receipt of
such Change of Control Notice of its decision to terminate this Agreement. In
the event that King does notify Inyx, as provided herein, of King’s intent to
terminate this Agreement upon a Change of Control of Inyx, Inyx shall have seven
(7) days from such notice to terminate the contemplated Change of Control prior
to its completion and have this Agreement remain in full force and effect;
provided that any such termination of a Change of Control will not be deemed a
waiver of King’s ability to exercise its rights under this Section 7.5 with
respect to any future Change of Control of Inyx.


CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------




7.6    Effects of Termination of this Agreement. Should either King or Inyx
exercise their right to terminate this Agreement (but not in the event of an
expiration of this Agreement as set forth in Section 7.9), then all other
Collaboration Documents will concurrently terminate.


7.7    No Release. Neither the termination nor expiration of this Agreement will
release or operate to discharge either Party from any liability or obligation
that may have accrued prior to such termination or expiration. Any termination
of this Agreement as provided herein will not be an exclusive remedy but will be
in addition to any remedies whatsoever that may be available to the terminating
Party.
7.8    Obligations. Notwithstanding the giving of any notice of termination
pursuant to this Article 7, each Party will continue to fulfill its obligations
under this Agreement at all times until the effective date of any such
termination or expiration.


7.9    Expiration. This Agreement shall expire and the Supply Agreement shall
become effective upon King’s approval and release of *** validation lots of the
Products for commercial sale, and technical transfer shall be considered
complete at such time. The technical transfer must occur within *** of King’s
initial purchase order for Products.


7.10   Rights and Duties Upon Termination. Upon termination of this Agreement
and in accordance with Sections 7.2, 7.3, 7.4, 7.5, and 7.6 Inyx shall, as
promptly as practicable, (i) cease work on the Services, and (ii) turn over to
King all results and information obtained during the Services (whether in
written or electronic form) which are then in Inyx’s possession and which are
the property of King in accordance with Article 2 of this Agreement.


7.11   Payments Upon Termination. The expiration or termination of this
Agreement pursuant to this Article 7 will not release either Party from any
obligation to pay to the other Party any amounts accrued under this Agreement
with respect to the period prior to the effective date of such expiration or
termination.
 
ARTICLE 8
 
FORCE MAJEURE


8.1    Effect of Force Majeure. Neither Party will be liable to the other Party
for any failure to perform as required by this Agreement if the failure to
perform is due to circumstances reasonably beyond such Party’s control including
acts of God, civil disorders or commotions, acts of aggression, fire,
explosions, floods, drought, war, sabotage, embargo, utility failures, material
shortages, a national health emergency, or appropriations of property. A Party
whose performance is affected by a force majeure event will take prompt action
using its reasonable best efforts to remedy the effects of the force majeure
event.


CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------




8.2    Termination. If, as a result of force majuere, Inyx is unable to fully
perform its obligations hereunder for any consecutive period of one hundred
eighty (180) days, King shall have the right to terminate this Agreement, upon
providing written notice to Inyx, such termination to be effective thirty (30)
days from the date of such notice.


ARTICLE 9
 
NOTICES


9.1    Except as otherwise specifically provided herein, any notice or other
documents to be given under this Agreement will be in writing and will be deemed
to have been duly given if sent by registered post, nationally recognized
overnight courier, or confirmed facsimile transmission to a Party (followed by
hard copy by mail), or delivered in person to a Party at the address or
facsimile number set out below for such Party or such other address as the Party
may from time to time designate by written notice to the other:
 
If to King:

 
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: President
Facsimile: (423) 989-8006
 
with a copy to:
 
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: Executive Vice President and General Counsel
Facsimile: (423) 989-6282
 
and
 
Jones Day
222 East 41st Street
New York, New York 10017
Attn: John J. Hyland, Esq.
Facsimile: (212) 755-7306
 
CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------




If to Inyx:
 
Inyx, Inc.
825 Third Avenue
40th Floor
New York, New York 10022
Attn: Chairman and CEO
Facsimile: (212) 838-0060
 
with a copy to:
 
Bennett Jones LLP
10th Floor, 10035-105 Street
Edmonton, Alberta
Canada T5J 3T2
Attn: Enzo J. Barichello, Q.C.
Facsimile: (780) 421-7951
 
Any such notice or other document will be deemed to have been received by the
addressee three (3) business days following the date of dispatch of the notice
or other document by post or, where the notice or other document is sent by
overnight courier, by hand, or is given by facsimile, simultaneously with the
transmission or delivery thereof.
 
ARTICLE 10
 
MISCELLANEOUS


10.1    Entire Agreement. This Agreement with the Exhibits and Schedules
attached hereto, together with the other Collaboration Documents, contains all
of the terms agreed to by the Parties regarding the subject matter hereof and
thereof and supersede any prior agreements, understandings, or arrangements
between them, whether oral or in writing. This Agreement may not be amended,
modified, altered, or supplemented except by means of a written agreement or
other instrument executed by both of the Parties hereto. No course of conduct or
dealing between the Parties will act as a modification or waiver of any
provisions of this Agreement.


10.2    Relationship of the Parties. The Parties hereto are acting and
performing as independent contractors, and nothing in this Agreement creates the
relationship of partnership, joint venture, sales agency, or principal and
agent. Neither Party is the agent of the other, and neither Party may hold
itself out as such to any other Party. All financial obligations associated with
each Party’s business will be the sole responsibility of such Party.


10.3    Publicity. Any press release, publicity or other form of public written
disclosure related to this Agreement prepared by one Party shall be submitted to
the other Party prior to release for approval, which approval shall not be
unreasonably withheld by such other Party.


10.4    Use of Party’s Name. Except as expressly provided or contemplated
hereunder and except as otherwise required by applicable law, no right is
granted pursuant to this Agreement to either Party to use in any manner the
trademarks or name of the other Party, or any other trade name, service mark, or
trademark owned by or licensed to the other Party in connection with the
performance of the Agreement. Notwithstanding the above, either Party shall be
permitted to use the other Party’s name and marks, as may be required under
applicable Law, in connection with securities or other public filings.


CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------




10.5    Severability. In the event that any of the provisions or a portion of
any provision of this Agreement is held to be invalid, illegal, or unenforceable
by a court of competent jurisdiction or a governmental authority, such provision
or portion of provision will be construed and enforced as if it had been
narrowly drawn so as not to be invalid, illegal, or unenforceable, and the
validity, legality, and enforceability of the enforceable portion of any such
provision and the remaining provisions will not be adversely affected thereby.


10.6    Assignment Inyx may not assign or otherwise transfer this Agreement or
any interest herein or right hereunder, without the prior written consent of
King, and any such purported assignment, transfer, or attempt to assign or
transfer any interest herein or right hereunder will be void and of no effect.
King may freely assign and otherwise transfer this Agreement or any interest
herein or right hereunder without Inyx’s consent. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their respective permitted successors and assigns.


10.7    Governing Law. This Agreement will be construed under and in accordance
with, and governed in all respects by, the laws of the State of New York,
without regard to its conflicts of law principles.


10.8    Consent to Jurisdiction. Each of the Parties hereby submits to the
exclusive general jurisdiction of the courts of the State of New York and the
courts of the United States of America for the Eastern District of New York in
any action or proceeding arising out of or relating to this Agreement and to the
jurisdiction of the appellate courts to which appeals are required to be taken
from any of the foregoing. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any such action or proceeding. Any
Party may make service on any other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 9.1 above. Nothing in this Section 10.8,
however, will affect the right of any Party to serve legal process in any other
manner permitted by law or equity.


10.9    Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.


10.10   Continuing Obligations. Termination, assignment or expiration of this
Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.


10.11   Non-Waiver. The failure of either Party to enforce or to exercise, at
any time or for any period of time, any term of or any right arising pursuant to
this Agreement does not constitute, and will not be construed as, a waiver of
such term or right, and will in no way affect that Party’s right later to
enforce or exercise such term or right.


CONFIDENTIAL TREATMENT

15

--------------------------------------------------------------------------------




10.12   Interpretation. The Parties hereto acknowledge and agree that: (a) each
Party and its representatives have reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; and (b) the
terms and provisions of this Agreement will be construed fairly as to each Party
hereto and not in favor of or against either Party regardless of which Party was
generally responsible for the preparation or drafting of this Agreement.


10.13   Exhibits, Schedules and Attachments. Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.


10.14   Third Party Beneficiaries. This Agreement is not intended to confer upon
any non-party rights or remedies hereunder, except as may be received or created
as part of a valid assignment.


10.15   Further Assurances. Each of Inyx and King agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with the Collaboration Documents or to carry
out more effectively the provisions and purposes of, or to better assure and
confirm unto such other Party its rights and remedies under, the Collaboration
Documents.


10.16   Certain Expenses and Commissions. Except as otherwise expressly set
forth in this Agreement or the other Collaboration Documents, the Parties hereto
will each pay all their costs and expenses, including legal and accounting fees,
incurred in connection with the preparation, negotiation, execution, and
delivery of the Collaboration Documents and will indemnify and hold the other
harmless from and against any and all other claims or liabilities for such costs
and expenses incurred by reason of any action taken by any such Party.


10.17   Counterparts. This Agreement will become binding when any one or more
counterparts hereof, individually or taken together, will bear the signatures of
each of the Parties hereto. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original as against the Party
whose signature appears thereon, but all of which taken together will constitute
but one and the same instrument.


CONFIDENTIAL TREATMENT

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the day and year first written above.
 

King Pharmaceuticals, Inc.     Inyx, Inc.                 /s/ Brian Markison    
/s/ Jack Kachkar

--------------------------------------------------------------------------------

Brian Markison
President and CEO
   

--------------------------------------------------------------------------------

Jack Kachkar
Chairman and CEO

 
CONFIDENTIAL TREATMENT

17

--------------------------------------------------------------------------------





EXHIBIT 1
 
SERVICES


INTAL CFC 200 & 112 DOSE


***






CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------





EXHIBIT 2
 
TIMELINE


***


CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 